    Case: 1:18-cv-07122 Document #: 63 Filed: 07/31/20 Page 1 of 2 PageID #:561




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


TRACY L. CONLEY,

                              Plaintiff,

                       v.
                                                             Case No. 1:18-cv-07122
UNITED STATES OF AMERICA,

                              Defendant.




                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Petitioner Tracy L. Conley hereby appeals to the United

States Court of Appeals for the Seventh Circuit from the order (Dkt. 61) and judgment (Dkt. 62),

both filed and entered on July 23, 2020, denying Petitioner’s motion to vacate, set aside, or correct

his conviction and sentence pursuant to 28 U.S.C. § 2255.



                                                      Respectfully submitted,

                                                      TRACY L. CONLEY


Dated: July 31, 2020                                  By /s/ Michael T. Brody
                                                      One of His Attorneys

Michael T. Brody
Leigh J. Jahnig
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, IL 60654
(312) 222-9350
    Case: 1:18-cv-07122 Document #: 63 Filed: 07/31/20 Page 2 of 2 PageID #:562




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I caused the foregoing Notice of Appeal to be filed

electronically with the Clerk of the Court using the CM/ECF system, which sent a notification to

all counsel of record.



DATED: July 31, 2020

                                                    /s/ Michael T. Brody
